ON PETITION FOR REHEARING
PER CURIAM.
Petitioners seek a writ of certiorari to the 3rd District Court of Appeal, which affirmed his conviction of rape. Williams v. State, 243 So.2d 215 (3rd DCA Fla. 1971). Petitioners allege the decision of the district court conflicts with Brown v. State, 206 So.2d 377 (Fla. 1968), on the same point of law.
Petitioners allege that the district court erred when it determined that the requested instruction on attempted rape was unnecessary because the charges given were adequate and properly tailored to the evidence. The result reached by the district court in this case is correct, although not for the reasons given. The trial judge did commit error, but an examination of the record persuades us that the error was technical and harmless. Review on cer-tiorari therefore would serve no useful purpose. The petition is therefore denied.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, McCAIN and DEKLE, JJ., concur.
ERVIN and BOYD, JJ., dissent.